DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20 are canceled.
Claims 21-23 and 28 are withdrawn.
Claims 24-27 are under examination.

Priority
Applicant’s Arguments: According to the Examiner, the disclosure of the prior-filed Application No. 14/095,395 fails to provide adequate support or enablement in the manner provided by the first paragraph of pre-AIA  35 U.S.C. 112. This allegedly leaves the chain of priority broken and the U.S. effective filing date of claims 24-27 under examination set at June 22, 2018. Applicant traverses.
As an initial matter, claim 1 is amended herein to recite “An antibody having an Fv fragment that specifically binds CD47, wherein the Fv fragment comprises: i) a heavy chain variable region comprising: a)    a variable heavy chain complementarity determining region 1 (CDRH1) comprising an amino acid sequence of SEQ ID NO: 225; b)    a variable heavy chain complementarity determining region 2 (CDRH2) comprising an amino acid sequence of SEQ ID NO: 226; and c)    a variable heavy chain complementarity determining region 3 (CDRH3) comprising an amino acid sequence of  b)    a variable light chain complementarity determining region 2 (CDRL2) comprising an amino acid sequence of SEQ ID NO: 242, 243, 244, 245, 273, 274, 275, 276, 277, 278, 279 or 280; and c)    a variable light chain complementarity determining region 3 (CDRL3) comprising an amino acid sequence of SEQ ID NO: 246, 247, 248, 249, 250 ,251, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261 or 281”.
The specification as filed and the parent U.S. Application No. 14/095,395 recites that the invention relates to monoclonal and/or monovalent antibodies that bind CD47.1 Specifically, Table 1 and Table 2 recite the claimed anti-CD47 CDRs and sequence identifiers. As such, independent claim 24 is properly disclosed in parent U.S. Application No. 14/095,395.
Furthermore, as outlined below, independent claim 24 and the remaining claims that properly depend therefrom are fully enabled in accordance to pre-AIA  35 U.S.C. 112, first paragraph. As such, claims 24-27 are properly disclosed in parent application U.S. 14/095,395 and the chain of priority has not been broken.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the enablement requirement.  As discussed further below, all claims under examination are still not enabled to their full scope.  Therefore, the U.S. effective filing date of claims 24-27 is still set at 06/22/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is being considered by the examiner.  

Objections Withdrawn
Drawings
The objection to the drawings is withdrawn in view of Applicant’s amendments.  

Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the disclosure over sequences in claims 24 and 25 is withdrawn in view of Applicant’s amendments.  

Claim Objections
The previous objections to claim 24 are withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 24-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

The rejection of claim 27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.  

Double Patenting
The rejection of claims 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 17, 19-20 and 50-52 of copending Application No. 16/428539 (reference application) is withdrawn in view of Applicant’s arguments. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 24-27 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  Claims 24-27 stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out 
First the Office alleges that claim 24 from which all other claims depend recite language that gives the claim multiple structural interpretations and so renders them indefinite. Specifically, the Office states that states that the CDR sequence of the specific sequence identifiers can be interpreted as the full sequence or a partial sequence. Applicant disagrees.
A claim term is indefinite if it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention. The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.
Definiteness of claims is not to be analyzed in a vacuum, but rather in light of: (A)    The content of the particular application disclosure; (B)    The teachings of the prior art; and (C)    The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made.
As a preliminary matter, Applicant would like to note that the pending claims recite “comprising an amino acid sequence of’ a sequence identifier or “comprises an amino acid sequence of’ a sequence identifier, (emphasis added). “Comprising" is a term 1 Thus, Applicant asserts that by the use of the transitional phrase comprising, that is unequivocally clear that the claim require the entire sequence of the sequence identifier and not a subsequence thereof as the Office alleges.
A person of ordinary skill in the art, armed with the knowledge of the art and the teachings of the specification, would interpret the phrase “comprising the amino acid sequence of SEQ ID NO: X” to include the entire amino acid sequence represented by the sequence identifier.
Accordingly, independent claim 24 and the remaining claims that properly depend therefrom are not indefinite. Reconsideration and withdrawal of the rejection is respectfully.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The use of comprising does not solve the issue of indefiniteness previously raised.  This is because the indefiniteness occurs after the transitional phrase.  Therefore, the essential material may be the entire identifier or a subsequence thereof.  Thus, this argument is not found persuasive.  Also, while understanding of the claims can be gained from the specification, one cannot import limitations of the specification into the claims that are not recited therein.
The examiner agrees that the phrase comprising the amino acid sequence of SEQ ID NO. x would indicate that the entire sequence is required by the claim.  However, this argument is not commensurate in scope with any claim above, all of which still use “an amino acid sequence of” in most locations.  


Claims 24-27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-CD47 antibodies comprising six parental CDRs, does not reasonably provide enablement for similar antibodies with fewer than all parental CDRs or with mutated/truncated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 24-27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-CD47 antibodies comprising six parental CDRs, the specification allegedly does not reasonably provide enablement for similar antibodies with fewer than all parental CDRs or with mutated/truncated versions of Kabat CDRs. Applicant traverses.
First the claims as amended require six complete CDRs. As discussed above, a person of ordinary skill in the art, armed with the knowledge of the art and the teachings of the specification, would interpret the phrase “comprising the amino acid sequence of SEQ ID NO: X” to include the entire amino acid sequence represented by the sequence identifier. Further, the person of ordinary skill in the would also interpret the claims as amended to require that that each heavy chain variable region and each light chain variable region would include all three of the respective CDRs identified by their sequence identifiers. Put another way, the claims as amended require that the anti-CD47 
Accordingly, independent claim 24 and the remaining claims that properly depend therefrom are well defined and fully enabled. Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and are found persuasive with respect to IMGT CDRs.  This is owed to a patent over a similar antibody in US10465007.  With respect to the affidavit, it is not complete and so Applicant should provide the full affidavit for completeness of the record.  
With respect to antibodies with truncated/mutated CDRs and antibodies with fewer that all parental CDRs, this rejection stands and none of Applicant’s arguments over the same are found persuasive.
Applicant states that the claims recite an antibody with six complete CDRs.  As discussed above over the indefiniteness rejection, all claims rejected above still allow for truncation of most of the recited CDRs by using “an amino acid sequence of”.  Therefore, as previously discussed, the claims encompass antibodies containing fewer than all six parental CDRs and containing mutated CDRs via truncation.  Thus, this rejection must stand. 
In addition, claim 24 still allows for mixing and matching CDR sequences in the VL region from different parental antibodies.  This amounts to nothing more than CDR mutation which leads to unpredictable results in antibody binding of antigen.  
Applicant then argues that one of ordinary skill in this art would interpret the claims which recite variable regions to include only variable regions that contain all three CDRs.  
Thus, for these reasons, the claims still fail the enablement requirement and are rejected here.  

Claim Rejections - 35 USC § 102
Claims 24-27 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Masternak (WO2014/087248, published 06/12/2014, on IDS).
Applicant’s Arguments:  Claims 24-27 stand rejected under pre-AIA  35 U.S.C. 102b, as allegedly being unpatentable over WO2014/087248, published 06/12/2014, on IDS (“Mastemak”). Applicant respectfully disagrees.
As explained above, claims 24-27 claim proper priority to U.S. Application No. 14/095,395, filed December 3, 2013, which claims the benefit of U.S. Provisional Application No. 61/732,452, filed December 3, 2012; of U.S. Provisional Application No. 61/816,788, filed April 28, 2013; of U.S. Provisional Application No. 61/863,106, filed August 7, 2013; of U.S. Provisional Application No. 61/881,523, filed September 24, 2013; and of U.S. Provisional Application No. 61/898,710, filed November 1, 2013.
The earliest priority date of the instant application is December 3, 2012, which is before the June 12, 2014 publication of Mastemak. As such, Masternak can not be cited as prior art in this rejection. For at least the foregoing reasons, Applicant submits that claims 24-27 are novel and respectfully requests withdrawal of the rejection under 35 U.S.C. § 102.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
As discussed above, the U.S. effective filing date of the instant claims is 06/22/2018.  Thus, Masternak still qualifies as prior art and this rejection stands.  It is suggested Applicant amend their claims to be fully enabled.

Claim Rejections - Improper Markush Grouping
Claims 24-27 remain rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
Applicant’s Arguments:  According to the Examiner, claims 24-27 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives. Applicant traverses.
According to the Office all the claims recite an antibody that binds CD47 which have different sets of six CDRs. Further, the Office states that it is the complete set of six CDRs that provides their function and that must match among a Markush group. The Office concludes that the sets don’t match and so the claims clearly all recite improper Markush groups. Applicant disagrees.
A proper Markush group require (1) a common utility, and (2) a substantial structural feature essential to that utility.21 As discussed above, claim 24 recites an antibody with six CDRs (CDRH1, CDRH2 and CDRH3; and CDRL1, CDRL2 and CDRL3), in which the sequence identifiers for CDRH1, CDRH2 and CDRH3 are identical. A skilled artisan would recognize that this limitation requires the antibodies share a single substantial structural heavy chain variable region. As such, the antibodies a single substantial structural similarity. Further, all the antibodies falling within claim 24 specifically bind to CD47, i.e., a common utility flowing from the aforementioned common substantial structural similarity.
Accordingly, claim 24 and the remaining claims that properly depend therefrom share a single structural similarity and common use, thereby satisfying the requirements for a proper Markush group. Reconsideration and withdrawal of this rejection are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant states that the heavy chain CDRs of the Markush groups of instant claims are all identical and so the groups share a common use and a substantial structural feature essential to said use.  However, this is not persuasive since not all antibodies with these three heavy chain CDRs would be expected to bind antigen.  See the previous action and the work of Rudikoff which supports the fact that mutation of the light chain CDRs, for example, can lead to unpredictable results in terms of antigen binding.  Also, the three heavy chain CDRs do not bind antigen alone.  Thus, a group defined by these three heavy chain CDRs would not predictably all function the same. Therefore, these three CDRs are clearly not a substantial structural feature essential to the utility of the claimed antibodies.  Rather, all six CDRs are required for antigen binding and so it is all six CDRs that would be such a substantial structural feature.  Yet, these do not match in all species of the instant claims and so for the reasons of record, this rejection stands.  


Double Patenting
Applicant’s Arguments over all Double Patenting Rejections Below:  Applicant will address the double patenting rejection and consider filing a Terminal Disclaimer upon indication of allowable subject matter.
Examiner’s Response to Traversal:  These rejections are held in abeyance since Applicant chooses to address them at a later time.

Claims 24-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 30-35 of copending Application No. 14/095395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/991774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/015610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Objections
Claim Warning
Applicant is advised that should claim 26 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, there is no difference in scope between the two claims and so this warning is made.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/Michael Allen/Primary Examiner, Art Unit 1642